DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/6/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-15 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
6.	Claim 4 is objected to because of the following informalities: Line 5 recites the abbreviation, RAN. The claims are objected to because they include an abbreviation of RAN that needs to be spelled out at the first occurrence of the abbreviation.  See MPEP § 608.01(m). Appropriate correction is required.
7.	Claim 4 Line 6 recites “the other one of the CU...” and the phrase “the other one” lacks antecedent basis. Appropriate correction is required.
8.	Claims 8, 11 and 15 recites “the other one of the CU...” and the phrase “the other one” lacks antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 5, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAORI et al. US 20140087750 hereafter Taori.

As to Claim 1.    Taori discloses a communication method of a first communication in a mobile communication system, the method comprising [Title: Apparatus/method for setting up radio front haul in communication system]:
transmitting, to a second communication node [i.e. neighbor BS (base station)], a message including information for setting up a fronthaul interface with the second communication node [Fig. 6,  Sections 0013, 0068: A BS/serving BS is configured to perform a radio front haul link set up operation with the at least one neighbor BS. The serving BS broadcasts a radio front haul link set up notification message to neighbor BS, which will set up a radio front haul link with the serving BS],
and performing communication with the second communication node [i.e. neighbor BS] through the set-up fronthaul interface according to the message [Fig. 6, Section 0069, 0071: After receiving the radio front haul link set up notification message, the neighbor BS transmit radio front haul link set up confirm message as a response message to the serving BS; the neighbor BS accepts the setting up of the radio front haul link with the serving BS. The serving BS and neighbor BS are synchronize and communicate using front haul link].

As to Claim 5.    Taori discloses a first communication node [i.e. serving BS/base station] in a mobile communication system, the first communication node comprising; a transceiver configured to transmit and receive a signal; and a controller configured to [Fig. 11, Section 0002, 0155, 0158: Disclosure relates to communication system. The serving BS includes a controller. The transmitter/receiver can be incorporated into a single unit]
transmit, to a second communication node [i.e. neighbor BS (base station)] a message including information for setting up a fronthaul interface with the second communication node [Fig. 6,  Sections 0013, 0068: A BS/serving BS is configured to perform a radio front haul link set up operation with the at least one neighbor BS. The serving BS broadcasts a radio front haul link set up notification message to neighbor BS, which will set up a radio front haul link with the serving BS],
 and perform communication with the second communication node [i.e. neighbor BS] through the set-up fronthaul interface according to the message [Fig. 6, Section 0069, 0071: After receiving the radio front haul link set up notification message, the neighbor BS transmit radio front haul link set up confirm message as a response message to the serving BS; the neighbor BS accepts the setting up of the radio front haul link with the serving BS. The serving BS and neighbor BS are synchronize and communicate using front haul link].
As to Claim 9.   Taori discloses a method of a second communication node [i.e. neighbor BS (base station)], in a mobile communication system, the method comprising [Section 0002: Disclosure relates to communication system]:
receiving, from a first communication node [i.e. serving BS], a message including information for setting up a fronthaul interface with the first communication node [Fig. 6,  Sections 0013, 0068: A BS/serving BS is configured to perform a radio front haul link set up operation with the at least one neighbor BS. The serving BS broadcasts a radio front haul link set up notification message to neighbor BS, which will set up a radio front haul link with the serving BS];
and performing communication with the first communication node through the setup fronthaul interface according to the message [Fig. 6, Section 0069, 0071: After receiving the radio front haul link set up notification message, the neighbor BS transmit radio front haul link set up confirm message as a response message to the serving BS; the neighbor BS accepts the setting up of the radio front haul link with the serving BS. The serving BS and neighbor BS are synchronize and communicate using front haul link].

As to Claim 12.    Taori discloses a second communication node [i.e. neighbor BS (base station)] in a mobile communication system, the second communication node comprising [Fig. 12, Section 0002: Disclosure relates to communication system]:
a transceiver configured to transmit and receive a signal; and a controller configured to [Fig. 12, Section 0160, 0163: The neighbor BS includes a controller. The transmitter/receiver can be incorporated into a single unit]
receive, from a first communication node [i.e. serving BS], a message including information for setting up a fronthaul interface with the first communication node [Fig. 6,  Sections 0013, 0068: A BS/serving BS is configured to perform a radio front haul link set up operation with the at least one neighbor BS. The serving BS broadcasts a radio front haul link set up notification message to neighbor BS, which will set up a radio front haul link with the serving BS];
and perform communication with the first communication node through the set-up fronthaul interface according to the message [Fig. 6, Section 0069, 0071: After receiving the radio front haul link set up notification message, the neighbor BS transmit radio front haul link set up confirm message as a response message to the serving BS; the neighbor BS accepts the setting up of the radio front haul link with the serving BS. The serving BS and neighbor BS are synchronize and communicate using front haul link].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 2-4, 6-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over TAORI et al. US 20140087750 hereafter Taori in view of Dahod et al. US 20140226481 her4eafter Dahod.

As to Claim 2.    Taori discloses the method as claimed in claim 1, wherein the message includes information on a [Fig. 6, Sections 0013, 0093: A BS/serving BS is configured to perform a radio front haul link set up operation with the at least one neighbor BS. The serving BS broadcasts a radio front haul link set up notification message that includes information of operation (i.e. function)] 
	Taori does not explicitly state a split scheme thus is silent on function split scheme to be operated by the first communication node and the second communication node through the fronthaul interface.
However, Dahod teaches function split scheme [Section 0049, 0061: The system-300 can be configured to split functionalities/protocols associated with PDCP between iRRH and the iBBU. Each eNodeB/iRRH includes MAC, PDCP, RLC, PHY and split among themselves] to be operated by the first communication node and the second communication node through the fronthaul interface [Fig. 3 (System-300 implemented as Cloud Radio Access Network C-RAN), Sections 0044, 0048, 0049: Each eNode (i.e. base station/BS) include RRH and BBU/iBBU (base unit). The system includes multiple iBBUs that can be connected using fronthaul communication. Functionalities associated with iBBU which can be a centralized unit include various functionalities associated with system-300 can be configured to split functionalities associated with PDCP between iRRH and the iBBU]. 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Taori relating to a BS sending a message including information for setting up fronthaul interface/link with another BS/device, and information of operation and functions with the teaching of Dahod relating to each eNodeB/BS perform connection for fronthaul communication and functionalities associated are split using a scheme. By combining the method/system, the functions/operations relating to fronthaul connection communication can include a split scheme relating to the units/modules of the devices; thereby facilitating efficiency in the operation.
As to Claim 3.    Taori discloses the method as claimed in claim 2 [Fig. 6, Section 0013],
Taori does not explicitly state a split scheme thus is silent on wherein the function split scheme includes a first option or a second option, and wherein the first option is a scheme in which a radio resource control (RRC) layer and a packet data convergence protocol (PDCP) layer are implemented in the first communication node and the second option is a scheme in which an RRC layer, a PDCP layer, and a partial radio link control (RLC) layer are implemented in the first communication node.
However, Dahod teaches wherein the function split scheme includes a first option or a second option, and wherein the first option is a scheme in which a radio resource control (RRC) layer and a packet data convergence protocol (PDCP) layer are implemented in the first communication node and the second option is a scheme in which an RRC layer, a PDCP layer, and a partial radio link control (RLC) layer are implemented in the first communication node [Figs. 1d, 2, and 3, Sections 0011, 0046, 0049, 0061: The communications device can include at least a portion of an evolved node (eNodeB) base station where the functionality can relate to packet data convergence protocol (PDCP).  The eNodeBs include RLC and PDCP layers. Functionalities associated with RLC and PDCP and iBBU which can be a centralized unit include various functionalities associated with system-300 can be configured to split functionalities associated with PDCP between iRRH and the iBBU. Each eNodeB/iRRH includes MAC, PDCP, RLC, PHY and split among themselves].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Taori relating to a BS sending a message including information for setting up fronthaul interface/link with another BS/device, and information of operation and functions with the teaching of Dahod relating to each eNodeB/BS perform connection for fronthaul communication and functionalities associated are split using a scheme. By combining the method/system, the functions/operations relating to fronthaul connection communication can include a split scheme relating to the units/modules of the devices; thereby facilitating efficiency in the operation.

As to Claim 4.    Taori discloses the method as claimed in claim 1, further comprising:  receiving a response message for approving or rejecting the setup of the fronthaul interface from the second communication node [Section 0069: After receiving the radio front haul link set up notification message, the neighbor BS (i.e. second communication node) transmit a radio front haul link set up confirm message that include information indicating that the neighbor BS accepts or rejects the setting up of the radio front haul link with the serving BS], 
wherein the first communication node [i.e. serving BS] includes one of a central unit (CU) [i.e. controller-1113] or a distributed unit (DU) [Fig. 12, Section 0155, 0160: A serving BS includes a controller-1113. A neighbor BS includes a controller-1213],
Taori is silent on of a cloud RAN environment and the second communication node includes the other one of the CU or the DU.
However, Dahod teaches of a cloud RAN environment and the second communication node includes the other one of the CU or the DU [Fig. 3 (System-300 implemented as Cloud Radio Access Network C-RAN), Fig. 4a (Depicts the devices including DU i.e. RLC, MAC, and PHY), Sections 0049, 0061, 0104: The iBBUs can be a centralized unit. Each eNodeB/iRRH includes MAC, PDCP, RLC, PHY and split among themselves. The iBBU can be centralized having higher latency on the fronthaul].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Taori relating to first and second devices/BS includes a central unit i.e. controller with the teaching of Dahod relating to all the eNodeB/BSs including both centralized unit and distributed units i.e. RLC, MAC, PHY. By combining the method/systems, the devices can include a split function of the central units and distributed units thereby ensuring higher latency on the fronthaul as suggested by Dahod.

As to Claim 6.    The first communication node as claimed in claim 5, wherein the message includes information on function split schemes to be operated by the first communication node and the second communication node through the fronthaul interface [See Claim 2 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 7.    The first communication node as claimed in claim 6, wherein the function split scheme includes a first option and a second option, and wherein the first option is a scheme in which an RRC layer and a PDCP layer are implemented in the first communication node and the second option is a scheme in which the RRC layer, the PDCP layer, and a partial RLC layer are implemented in the first communication node [See Claim 3 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 8.    The first communication node as claimed in claim 5, wherein the controller receives a response message for approving or rejecting the setup of the fronthaul interface from the second communication node, and wherein the first communication node includes one of a CU or a DU of a cloud RAN environment, and the second communication node includes the other one of the CU or the DU [See Claim 4 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 10.    The method as claimed in claim 9, wherein the message includes information on function split schemes to be operated by the first communication node and the second communication node through the fronthaul interface [See Claim 2 rejection because both claims have similar subject matter therefore same rejection applies herein], 
wherein the function split scheme includes a first option and a second option, and wherein the first option is a scheme in which an RRC layer and a PDCP layer are implemented in the first communication node and the second option is a scheme in which the RRC layer, the PDCP layer, and a partial RLC layer are implemented in the first communication node [See Claim 3 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 11.    The method as claimed in claim 9, further comprising: transmitting a response message for approving or rejecting the setup of the fronthaul interface to the first communication node, wherein the first communication node includes one of a CU or a DU of a cloud RAN environment and the second communication node includes the other one of the CU or the DU [See Claim 4 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 13.    The second communication node as claim in claim 12, wherein the message includes information on function split schemes to be operated by the first communication node and the second communication node through the fronthaul interface [See Claim 2 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 14.    The second communication node as claim in claim 13, wherein the function split scheme includes a first option and a second option, and wherein the first option is a scheme in which an RRC layer and a PDCP layer are implemented in the first communication node and the second option is a scheme in which the RRC layer, the PDCP layer, and a partial RLC layer are implemented in the first communication node [See Claim 3 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 15.    The second communication node as claim in claim 12, wherein the controller transmits, to the first communication node, a response message for approving or rejecting the setup of the fronthaul interface, and wherein the first communication node includes one of a CU or a DU of a cloud RAN environment and the second communication node includes the other one of the CU or the DU [See Claim 4 rejection because both claims have similar subject matter therefore same rejection applies herein].

Conclusion
The prior art made of record and not relied upon Leroux US 2018/0376380 in particular Figs. 2-3, 5, Sections [0039] is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477